United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.O., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Pensacola, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Docket No. 20-0038
Issued: August 26, 2020

Case Submitted on the Record1

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 27, 2019 appellant filed a timely appeal from an August 29, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1
Appellant timely requested oral argument before the Board. 20 C.F.R. § 501.5(b). By order dated August 21,
2020, the Board exercised its discretion and denied the request, finding that the arguments on appeal could adequately
be addressed based on the case record. Order Denying Request for Oral Argument, Docket No. 20-0038 (issued
August 21, 2020). The Board’s Rules of Procedure provide that an appeal in which a request for oral argument is
denied by the Board will proceed to a decision based on the case record and the pleadings submitted. 20 C.F.R.
§ 501.5(b).
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the August 29, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a right shoulder
condition causally related to the accepted July 19, 2019 employment incident.
FACTUAL HISTORY
On July 20, 2019 appellant, then a 60-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on July 19, 2019 she sustained a right shoulder sprain after
a coworker punched her in the shoulder while in the performance of duty. On the reverse side of
the claim form the employing establishment noted that appellant was injured in the performance
of duty, but that it was unclear whether she was punched or was lightly tapped due to conflicting
statements from appellant and the witness. It indicated that she stopped work on July 21, 2019.
In a July 19, 2019 statement, appellant reported that R.L. punched her in the right shoulder.
She reported previously having surgery on both shoulders.
The employing establishment properly executed an authorization for examination and/or
treatment (Form CA-16) on July 20, 2019. The Form CA-16 noted appellant’s history of injury
on July 19, 2019 and described her injury as a right shoulder sprain.
In a July 21, 2019 emergency room report, Dr. Delvon I. Ferguson, an osteopath
specializing in emergency medicine, diagnosed shoulder sprain. He prescribed medication and
discharged appellant with instructions for care of a shoulder sprain.
In a July 21, 2019 return-to-work slip, an unidentified health care provider diagnosed
lumbosacral radiculopathy at S1, lumbar disc herniation, and elevated blood and returned appellant
to work on July 23, 2019.
The employing establishment challenged appellant’s claim in a letter dated July 22, 2019,
asserting that she had not established causal relationship and there were conflicting witness
statements as to whether the contact between appellant and R.L. was a punch or a light tap. In a
statement dated July 19, 2019, R.L. noted that on July 19, 2019 he lightly tapped appellant’s right
shoulder to greet her. A statement from J.N. dated July 19, 2019 indicated that R.L. tapped
appellant lightly on the shoulder as a greeting. A July 20, 2019 witness statement from N.D. noted
that appellant was speaking with several clerks at the time of the incident and stated that R.L. only
tapped her on the shoulder. She further noted that appellant was toting two bags and waiving her
arms in the air.
In a July 26, 2019 development letter, OWCP informed appellant of the deficiencies of her
claim. It advised her of the type of factual and medical evidence needed to establish her claim,
including a physician’s report explaining a causal relationship between appellant’s claimed
condition and the employment incident. OWCP afforded appellant 30 days to submit the requested
evidence. No further evidence was received.
By decision dated August 29, 2019, OWCP denied the claim finding that the July 19, 2019
employment incident of being punched in the shoulder occurred, as alleged, but that the medical
evidence submitted was insufficient to establish causal relationship between her diagnosed
condition and the accepted July 19, 2019 employment incident.
2

LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.8
The medical evidence required to establish a causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.9 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.10
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.11

4

Id.

5

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
6

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
8
T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
9

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
10

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013). See
R.D., Docket No. 18-1551 (issued March 1, 2019).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right shoulder
condition causally related to the accepted July 19, 2019 employment incident.
In support of her claim, appellant submitted a July 21, 2019 emergency treatment report
from Dr. Ferguson who diagnosed shoulder sprain. Dr. Ferguson, however, failed to address
causation. The Board has held that medical evidence that does not offer an opinion regarding the
cause of an employee’s condition is of no probative value on the issue of causal relationship.12
Consequently, this report will not suffice for purposes of establishing entitlement to FECA
benefits.
Appellant also submitted a return-to-work slip containing an illegible signature which
addressed appellant’s disability from employment. The Board has held that reports that are
unsigned or bear an illegible signature lack proper identification and cannot be considered
probative medical evidence as the author cannot be identified as a physician.13 Therefore, this
report is also insufficient to establish the claim.
The Board finds that appellant has not submitted sufficient medical evidence to establish
an injury causally related to the accepted July 19, 2019 employment incident and, thus, has not to
met her burden of proof to establish her claim.14
On appeal appellant asserts that her manager did not properly complete paperwork for her
claim and witnesses lied. The Board notes that OWCP has accepted that the July 19, 2019
employment incident of being punched in the shoulder occurred as alleged. However, OWCP
denied appellant’s claim because she did not submit sufficient medical evidence to establish an
injury causally related to the accepted July 19, 2019 employment incident. This is a medical issue
and must be addressed by rationalized medical evidence from appellant’s treating physician. As
the record is devoid of such evidence, appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right shoulder
condition causally related to a July 19, 2019 employment incident.

12
See R.C., Docket No. 19-0376 (issued July 15, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018).
13

M.A., Docket No. 19-1551 (issued April 30, 2020).

14

S.H., Docket No. 19-1897 (issued April 21, 2020); C.T., Docket No. 20-0020 (issued April 29, 2020).

4

ORDER
IT IS HEREBY ORDERED THAT the August 29, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.15
Issued: August 26, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15
The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c); J.G., Docket No. 171062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

5

